OFFICE   OF THE    ATTORNEY          GENERAL      OF TEXAS

                                      AUSTIN




Honorable5. Y. Prestoa
County Attorney
Chlldraaa County
Chlidresa,Tems
Attention: fionoreblo         C. C.   ~OU&tGll


Dear cir:




                                                     larese       cowltfr   la
                                                     8 paid an sx-

                                                           aaloners*Court
                                                           uthorlzad the



                        e order settingthe %mrlfr~a
                         and a oopy or the order autholc
                       Lent or a deputy end his salary
      to be paid out of the General Fund, are inolosed
      herewith.
           *I hate oheoked the atstutes oovering the eg-
      polntoent or dimutica, and the recaa Or the Sherirr*s
      orrios, and 1 oan not find my etstuts authOriZing
      the comiisslonors~   court to            pay   a   depnty    8hdrr
      out 31’ the r,unerzal2-d.
                                                                                            ..




3onorahle          $.   i'.   ?rsaton,     raga   2



                   *it is ;ay oplnlon  that such order is void.
          I would ap-,raolnte'an      oplnlon ZP~E you oh the
          velfdft:     sf t&e lnoloaedorder.

                   *. . . ."
          The populationor ChildrsEa County, Texas, aooord-
lag to the 1940 Federal oansus Is 12.147 ihhabftants,and
es stetcd In your latter 1ta'oSflcersare oonymsntsd  on tka
tee      bsola.

          IQttaie 6ai9, V~Pflan',S
                                &Qoti,tedTexas Cl~ll ?tat-
utes, reeds lu zart a9 r0ii0w3:
                  “. . . . Provided further, thnt lS fh the
          c:inlsn OL'tho CouuiosIoners~Cmrt Sees of the
          sherirr’s    ofrlceare nat ruSS:cientto :ustiSy the
          peymmtof salaries or ruoh deputies, the Commit-
          sIonars* Court shall heve the power to uey sam
          :ut LX tke ;:enemi Fund of zcld.count7.""
          ?ection 1 oS hrtiole 3902, %rzonqs Amoteted Texas
clv3.l          which est.6the caxi~ 3alr;rles CU?deputier-,
            Xatutss,
eaalatentaand olerks in oouaties'otthe claes oS Childres8
County, rundfias follows:    ., ,~ ~
               *I. In oountles harln;;a pofulatIon OS
          txenty-ilve thcuaahd (25,000) or :cza iuhabltanta,
          first assistaht.or&let deput? ziztto exceed
          Z'f8htesnHundred ($l800.00)Oollara gc;retiaua;                                         -,
                                                                                                 .
          other asa:atahts,deputlee or alerks ri3tto OX-
          oeed Flftcez iiuadred(#l~OO.OC)Dollars per an-
          nos each."
          In ymr letter  you do not state wcether  tke deputy
sheriri eCpoiotecisac F?ohlol deputy of an ordlnmy    Ceputy.

          IiY the d0puty ap:3olnted was okief XaLut;. 3LerifS
it is cur opinion that the osdor oS ths Oourt alloWihC him
A saltmy of GlS0.W per contb (12 months or yearly salary et
such sionthlyIRW would be $1800.00)payable out OS the &en-
erai fund was wild   provided t&t   OS round in the order that
foe3 0r           the   sbrtlf~s         ofrio    Were3   insufxioient   to   pi;r   ame.
         .       ,



”    .
         3’
                                     c-                   c-
r.




              Fodorablo   d.   X.   Peaton,   ?alie 3


                        It the dey$y sppointed was not B ohief ;:t;rutY kls
              saiary ooulcinot have kjen legally set at mm  than .,:125.oO
              per month (12 zconthaor yearly selary.wouldbc$l500.00).